      Case: 1:18-cv-07227 Document #: 20 Filed: 12/19/18 Page 1 of 2 PageID #:40



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

JAMES ELVA TOMS,                                   )
                                                   )      Case No. 18-cv-07227
              Plaintiff,                           )
                                                   )      Judge: Frederick J. Kapala
v.                                                 )
                                                   )      Magistrate Judge: Iain D. Johnston
RRCA ACCOUNTS MANAGEMENT, INC.,                    )
                                                   )
              Defendant.                           )

                                   NOTICE OF MOTION

To:    Nathan C. Volheim
       Eric Donald Coleman
       Taxiarchis Hatzidimitriadis
       Sulaiman Law Group, Ltd.
       2500 South Highland Ave., Suite 200
       Lombard, IL 60148
       nvolheim@sulaimanlaw.com
       ecoleman@sulaimanlaw.com
       thatz@sulaimanlaw.com

       PLEASE TAKE NOTICE that on January 15, 2019 at 10:00 a.m., I shall appear before
the Honorable Iain Johnston sitting in Courtroom 5200 of the United States District Court for the
Northern District of Illinois and present Defendant’s Unopposed Motion for 10-Day
Enlargement of Time to Respond to Plaintiff’s Complaint.

David M. Schultz                                 Respectfully submitted,
Jennifer W. Weller
HINSHAW & CULBERTSON LLP                         RRCA ACCOUNTS MANAGEMENT, INC.,
151 N. Franklin, Suite 2500                      Defendant
Chicago, IL 60606
Tel: 312-704-3000
Email: dschultz@hinshawlaw.com
jweller@hinshawlaw.com
                                                 /s/ Jennifer W. Weller
                                                 Jennifer W. Weller




                                                                                 302976050v1 1015133
     Case: 1:18-cv-07227 Document #: 20 Filed: 12/19/18 Page 2 of 2 PageID #:41



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 19, 2018, I electronically filed with the Clerk of the
U.S. District Court, Northern District of Illinois, Eastern Division, the foregoing NOTICE OF
MOTION by using the CM/ECF system, which will send notification of such filing(s) to all
counsel of record.


                                                /s/ Jennifer W. Weller




                                                                               302976050v1 1015133
